Case 2:17-cv-03984-CCC-MF Document 100 Filed 10/02/20 Page 1 of 3 PageID: 1456




 Christopher DeCoro
 David N. Draper
 KIRKLAND & ELLIS LLP
 601 Lexington Avenue
 New York, NY 10022
 (212) 446-4800
 christopher.decoro@kirkland.com
 david.draper@kirkland.com

 Attorneys for Plaintiff Microspherix LLC


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



 MICROSPHERIX LLC,                                Civil Action No. 2:17-cv-03984-CCC-MF

                       Plaintiff,                  PLAINTIFF’S NOTICE OF PARTIAL
                                                   MOTION TO DISMISS DEFENDANTS’
        v.                                           SECOND, FOURTH, AND SIXTH
                                                    COUNTERCLAIMS AND STRIKE
 MERCK SHARP & DOHME CORP., MERCK                  DEFENDANTS’ SECOND AND NINTH
 SHARP & DOHME B.V., AND ORGANON                              DEFENSE
 USA, INC.,
                                                          Document Filed Electronically
                       Defendants.
                                                         Return Date: November 2, 2020

                                                    ORAL ARGUMENT IS REQUESTED




        PLEASE TAKE NOTICE that on November 2, 2020, or as soon the Court deems

 appropriate, the undersigned attorneys for Plaintiff Microspherix LLC (“Microspherix”) shall

 move before the Honorable Claire C. Cecchi, United States District Judge, for an Order granting

 Microspherix’s Partial Motion to Dismiss Defendants Merck Sharp & Dohme Corp., Merck Sharp

 & Dohme B.V., and Organon USA, Inc.’s (collectively, “Merck”) Second, Fourth, and Sixth

 Counterclaims and Strike Merck’s Second and Ninth Defenses on the grounds and bases set forth
Case 2:17-cv-03984-CCC-MF Document 100 Filed 10/02/20 Page 2 of 3 PageID: 1457




 in the accompanying Brief in Support and reflected below:

        •    Partially dismiss under Rule 12(b)(6) Merck’s Second, Fourth, and Sixth
             Counterclaims and strike under Rule 12(f) Merck’s Second Defense that are based on
             anticipation and obviousness theories of invalidity that were raised or reasonably
             could have been raised in the related inter partes review prodceedings;

        •    Partially dismiss under Rule 12(b)(6) Merck’s Second, Fourth, and Sixth
             Counterclaims and strike under Rule 12(f) Merck’s Second Defense for failure to
             plead all the elements of 35 U.S.C. § 102(g)(2); and

        •    Strike under Rule 12(f) Merck’s Ninth Defense as bare bones conclusory allegations
             that prejudice Microspherix and could not possibly prevent recovery under any
             pleaded or inferable set of facts.

        PLEASE TAKE FURTHER NOTICE that in support of this Motion, Microspherix will

 rely upon the accompanying Brief in Support of its Motion, the Declaration of Tasha Francis

 Gerasimow and exhibits annexed thereto, any reply papers in support of its Motion, and oral

 argument, if any.

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

 herewith.




                                                2
Case 2:17-cv-03984-CCC-MF Document 100 Filed 10/02/20 Page 3 of 3 PageID: 1458




 Dated: October 2, 2020                              Respectfully submitted,

                                                      /s/ David N. Draper
                                                      David N. Draper
                                                      Christopher DeCoro
                                                      KIRKLAND & ELLIS LLP
                                                      601 Lexington Avenue
                                                      New York, NY 10022
                                                      (212) 446–4800
                                                      david.draper@kirkland.com
                                                      christopher.decoro@kirkland.com


  Of Counsel:

  James F. Hurst, P.C. (admitted pro hac vice)
  Marcus Sernel, P.C. (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  300 North LaSalle
  Chicago, IL 60654
  Tel: (312) 862–5230
  james.hurst@kirkland.com
  msernel@kirkland.com

  Stefan Michael Miller (admitted pro hac vice)
  Tasha Francis Gerasimow (admitted pro hac vice)
  Ashley Ross (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  601 Lexington Avenue
  New York, NY 10022
  Tel: (212) 446–6479
  stefan.miller@kirkland.com
  tasha.gerasimow@kirkland.com
  ashley.ross@kirkland.com

  Attorneys for Plaintiff Microspherix LLC




                                                 3
